2021 IL 125680



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 125680)

                  In re J.M.A., a Minor (The People of the State of Illinois,
                              Appellee, v. J.M.A., Appellant).

                               Opinion filed January 22, 2021.



     PER CURIAM



                                          OPINION

¶1       In this case, one Justice of this court has recused himself, and the remaining
     members of the court are divided so that it is not possible to secure the
     constitutionally required concurrence of four judges for a decision (see Ill. Const.
     1970, art. VI, § 3). Accordingly, the appeal is dismissed. The effect of this dismissal
     is the same as an affirmance by an equally divided court of the decision under
     review but is of no precedential value. See Perlman v. First National Bank of
     Chicago, 60 Ill. 2d 529, 530 (1975).

¶2      CARTER, J., took no part.